Exhibit 10.9

SECOND AMENDMENT TO PROMISSORY NOTE (NOTE B)

THIS SECOND AMENDMENT TO PROMISSORY NOTE (NOTE B) (this “Amendment”) is made and
entered as of October 5, 2016 (the “Effective Date”), by and between GLADSTONE
LAND LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), and
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Lender”), with
reference to that certain Promissory Note (Note B) in the original principal
amount of up to TWENTY FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00) made by
Borrower to the order of Lender and dated April 30, 2014, as amended by that
certain First Amendment to Promissory Note B dated as of September 3, 2015 (as
amended, “Note B”). Capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings given to them in Note B.

Recitals

A. Lender and Borrower have agreed to make certain modifications to the Loan,
and to make certain other loan facilities available to Borrower as more
particularly set forth in that certain Fourth Amendment to Loan Agreement dated
as of even date herewith (the “Fourth Amendment”).

B. Lender and Borrower execute this Amendment to evidence such amendments as set
forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:

1. Amendment of Note B Terms. As of the Effective Date, Note B is hereby amended
as follows:

(a) Interest. Part (ii) of the first sentence in Section 1(a) of Note B is
hereby deleted in its entirety and replaced with the following:

“(ii) Two and 50/100 percent (2.50%) per annum.”

(b) Minimum Balance Required. The last sentence of Section 2(c) of Note B is
hereby deleted in its entirety and replaced with the following:

“Furthermore, as more particularly provided in the Loan Agreement, if the
outstanding principal balance of this Note is at any time less than $50,000,
Lender may demand immediate payment in full of this Note and may terminate the
revolving facility it evidences.”

(c) Reference to Related Loan. The “Related Loan” as defined in the Note has
been increased as of even date herewith to a loan in an aggregate principal
amount not to exceed One Hundred Seventy-Five Million and 00/100 Dollars
($175,000,000.00), as more particularly provided in the Fourth Amendment, and
all references in Note B to the Related Loan are hereby adjusted accordingly. A
default under any of the Related Loan is a default under Note B.

 

1



--------------------------------------------------------------------------------

(d) Prepayment. Section 3 of Note B is hereby deleted in its entirety and
replaced with the following:

“Subject of the provisions of Section 2(c) above and the terms of the Loan
Agreement, Borrower shall have the option to prepay this note, in full or in
part, at any time, without a prepayment fee, so long as Lender receives two
(2) business days’ advance written notice.”

2. No Implied Modifications. Except as expressly modified by the terms of this
Amendment, all of the terms, covenants and conditions set forth in Note B shall
remain in full force and effect. All references to Note B in any of the other
Loan Documents shall be to Note B as amended by this Amendment. Borrower hereby
reaffirms the terms and obligations of Note B, as amended hereby, as of the
Effective Date.

3. Entire Agreement. This Amendment supersedes all previous oral and written
agreements related to this modification and constitutes the entire agreement
between Borrower and Lender with respect thereto. No provision of this Amendment
may be further modified except through the execution of a subsequent written
agreement by the party to be charged therewith.

(Remainder of this page is intentionally left blank.)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

 

BORROWER:

 

GLADSTONE LAND LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

Its General Partner

  By:  

Gladstone Land Corporation,

a Maryland corporation

Its Manager

    By:   /s/ Lewis Parrish       Name:   Lewis Parrish       Title:   Chief
Financial Officer

(Signatures continue on following page)

 

3



--------------------------------------------------------------------------------

LENDER:

 

METROPOLITAN LIFE INSURANCE

COMPANY, a New York corporation

By:   /s/ Leon A. Moreno

Printed Name:   Leon A. Moreno

Its:   Director

 

4